DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021, has been entered.
Drawings
The drawings are objected to because it appears that reference character “60” in Fig. 8 is incorrect. Reference character “60” is used in the specification (pg. 7, line 13) to refer to a battery door positioned on the bottom wall (24) of the housing. The battery door (60) appears to be accurately shown in Fig. 7. The different part shown in Fig. 8 denoted by reference character “60” is does not appear to be the battery door. (As noted in the prior Office action, the part denoted by reference character “60” in Fig. 8 appears to the examiner to be the USB port described in the specification at pg. 7, line 15.) See annotated Figs. 7-8 below. 

    PNG
    media_image1.png
    607
    521
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 attempts to claim a process (line 1, “A method”) without clearly setting forth the steps involved in the process. The phrase “causing a game to be played on a game apparatus” in line 2 does not clearly describe any active method steps delimiting how the method is actually practiced (i.e., how the game is caused to be played). It is unclear what actions would be encompassed by this limitation. For example, it is unclear whether a game would be caused to be played when certain steps are completed by the processor (and if so, which steps), or when certain manipulations are performed by a user (and if so, which manipulations). The examiner notes that in the description of the apparatus in lines 5-30, certain functions of the apparatus are described, but it is unclear whether these functions are 
--wherein causing the game to be played includes:
	selecting, by said first player, said set of said plurality of first input buttons;
displaying, in said first display, said game points based upon said set of first input buttons selected by said first player;
selecting, by said second player, said set of said plurality of second input buttons; and
displaying, in said second display, said game points based upon said set of second input buttons selected by said second player.--
The examiner notes that the suggested language above is included as one example of how claim 7 might be amended to meet the threshold requirements of clarity and precision set forth in 35 USC 112(b), and is suggested in the interest of constructively advancing prosecution. 
In addition, the limitation “each playing piece” in line 4 is unclear, because no playing piece(s) have been recited as part of the game apparatus. The examiner notes that this rejection could be overcome by replacing “each playing piece” with --each of a plurality of playing pieces--. 
Allowable Subject Matter
Claims 1-6 are allowed.
Claim 7 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s current amendment of claims 1 and 7 has overcome the cited prior art of Zhukov, Lee, and Renaud. Although a game board with 64 grid places is conventional in the chess art (see Zhukov), Zhukov, Lee, and Renaud do not teach the first and second displays each being located on two grid spaces of the 64-place game board grid as recited in amended claims 1 and 7, nor does the examiner find anything in the prior art to suggest modifying the cited references to include this feature. 	
With respect to this feature, the closest prior art is Liu (US Patent Pub. 2014/0187319, hereinafter Liu). Liu discloses a game board (Fig. 14) comprising 64 grid places with a display (window 214 revealing screen 410 of electric device 400, para. 0065) occupying two of the grid places (see Fig. 14). Liu further teaches that the game board may include two such displays (at windows 214, Fig. 18; para. 0072). Liu lacks a plurality of first input buttons on a front wall of the housing and a plurality of second input buttons on a rear wall of the housing, and accordingly lacks a processor in data communication with the first and second input buttons which is operable to increment the first and second displays according to detecting a push of one of the plurality of first and second input buttons, respectively, as recited in claim 1. With respect to claim 7, Liu lacks a plurality of first input buttons on a first of the game apparatus operated by a first player and comprising a row of high value buttons and a row of low value .
Response to Arguments
Applicant's arguments with respect to the rejection of claim 7 under 35 USC 112(b), filed August 23, 2021, see pg. 8-9, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the scope of claim 7 is clear when interpreted in light of the specification, the examiner maintains that the specification does not clarify what In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, even if steps described in the specification were to be read into the claims, it is unclear which steps described in the specification would be covered by the claim. The examiner notes that the specification does not use the language of “causing a game to be played” and does not clarify what Applicant has in mind as to the scope of this limitation.
In response to Applicant’s argument that the gerund “causing” is not indefinite, the rejection is not based on the word “causing” alone, but on the claim considered as a whole. The examiner agrees that the term “causing”, in and of itself, is not inherently indefinite. However, claim 7 is indefinite because, when considered as a whole, claim 7 does not clearly point out the steps that make up the method by which the game is caused to be played. The facts of this case are different from those of Treehouse Avatar LLC v. Valve Corp., 2019 U.S.P.Q.2D (BNA) 453917 (W.D. Wash. 2019) cited by Applicant. In Treehouse, the language at issue was one subset of one of a plurality of steps recited in a method of operating a plurality of character enabled (CE) network sites. The limitation at issue that included the word “causing” was “causing said character to be displayed on said CE network site on said device of said user”. The issue in that case arose from Treehouse is cited only to show that the term “causing” is not in and of itself inherently indefinite, then the examiner notes that there is no disagreement on that point. Claim 7 is not indefinite because it includes the term “causing”; rather, claim 7 is indefinite because it does not clearly recite any active process steps by which the game is caused to be played, such that one of ordinary skill in the art would not reasonably be apprised of the scope of the claimed method.
In response to Applicant’s argument that the claim includes the active step of “causing a game to be played on a game apparatus” which follows the preamble, the examiner maintains that it would not be clear to one of ordinary skill in the art what actions would be encompassed by this limitation. For example, does this limitation require that players move pieces around on the board to play the game (e.g., as described in the specification on pg. 9, lines 3-12)? It is unclear when infringement would occur because neither the claim nor the specification defines the scope of what is meant by causing a game to be played.
In response to Applicant’s argument that no authority has been cited for the rejection, the examiner notes that the authority is 35 USC 112(b), which requires that the claims particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.